                                                                              JS-6
 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
     LEANN WILLIAMS an individual;                   Case No.: 19-cv-00490-DSF-KK
11   ROBERT WILLIAMS, an individual,
                                                     [Removed from Riverside Superior
12                               Plaintiffs,         Court, Case No.: RIC1901482]
13            vs.                                    JUDGMENT
14   MERCEDES-BENZ USA, LLC, AND
15   DOES 1 THROUGH 10, INCLUSIVE,
16
                                 Defendants.
17
18
19
20
21
22            Pursuant to Federal Rules of Civil Procedure, Rule 68 and the Notice of
23   Acceptance (Dkt. 24) filed on October 15, 2019, IT IS ADJUDGED THAT:
24       1. Mercedes-Benz USA, LLC (MBUSA) shall pay Plaintiffs the sum of
25            $80,000.00 in exchange for the return of the 2016 Mercedes-Benz SLK300
26            VIN WDDPK3JA4GF117241 (Subject Vehicle). From this amount
27            MBUSA will pay the lienholder the total financial obligation for the
28

     365.437.MM - 00440591.DOC


                                                   1
                                               JUDGMENT
 1            Subject Vehicle. The deducted amount will be paid by Mercedes-Benz
 2            USA, LLC to the lienholder of the Subject Vehicle.
 3       2. Plaintiffs shall return the Subject Vehicle on a mutually agreeable date to a
 4            mutually agreeable Southern California authorized Mercedes-Benz
 5
              dealership, and shall on the same date execute the California Department
 6
              of Motor Vehicle Forms including DMV form 262 necessary to transfer
 7
              title of the Subject Vehicle to MBUSA free and clear of all liens and
 8
              encumbrances (other than the lender’s or lessor’s interest in the Subject
 9
              Vehicle).
10
         3. Mercedes-Benz USA, LLC shall pay Plaintiff’s reasonable attorney’s fees,
11
              costs and expenses pursuant to Civil Code § 1794(d).
12
13
       IT IS SO ORDERED.
     Date: November 21, 2019                        ___________________________
14
15                                                  Dale S. Fischer
16                                                  United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     365.437.MM - 00440591.DOC


                                               2
                                           JUDGMENT
